 

Exhibit 10.1

SEVENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT AND CONSENT, dated as of March 21,
2014 (this “Agreement”) is entered into by and among GENTHERM INCORPORATED, a
Michigan corporation (formerly known as Amerigon Incorporated, the “Company”),
GENTHERM EUROPE GMBH, a German limited liability company (formerly known as
Amerigon Europe GmbH, together with the Company, the “Borrowers” and each, a
“Borrower”), each lender party hereto (collectively, the “Lenders” and
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and L/C Issuer (in such capacity as administrative agent, the
“Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are all parties
to the Credit Agreement, dated as of March 30, 2011 (as amended or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”, and as
amended by this Agreement and as the same may be further amended, supplemented,
amended and restated or otherwise modified from time to time, the “Credit
Agreement”);

WHEREAS, the Company has informed the Administrative Agent and the Lenders that
it intends to acquire all of the Equity Interests of Global Thermoelectric Inc.,
a corporation organized under the laws of the Province of Alberta (“Global”),
for aggregate consideration not to exceed $40,000,000 (the “Acquisition
Transaction”);

WHEREAS, as a result of the Acquisition Transaction, Global will become a direct
Material Subsidiary of the Company;

WHEREAS, in connection with the Acquisition Transaction, the Borrowers have
requested that the Lenders provide the consent set forth below and amend certain
provisions of the Existing Credit Agreement as set forth herein; and

WHEREAS, the Lenders are willing to provide such consent and are willing to
effect such amendments, subject to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1. Definitions. Terms for which meanings are provided in the Credit
Agreement are, unless otherwise defined herein or the context otherwise
requires, used in this Agreement with such meanings.

 

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE II.

CONSENT

SECTION 2.1. Consent. Notwithstanding the terms of Section 6.13 of the Credit
Agreement, the Administrative Agent and the Lenders hereby agree that the
Borrowers shall not be required to cause Global to become a Guarantor or to
pledge Global’s assets or the Equity Interests owned by the Company in Global,
in each case, in accordance with Section 6.13 of the Credit Agreement, until the
earliest of (i) September 30, 2014 (but only if Global is a Material Subsidiary
as of such date), (ii) the first date on which Global as of the end of the then
most recently ended fiscal quarter of the Company, for the Measurement Period
then ended, contributes greater than ten percent (10%) of Consolidated EBITDA
(adjusted to eliminate the effect of intercompany transactions) for such period,
(iii) the first date on which Global, as of the end of the then most recently
ended fiscal quarter of the Company, for the Measurement Period then ended,
contributes greater than ten percent (10%) of the total revenue (adjusted to
eliminate the effect of intercompany transactions) of the Company and its
Subsidiaries on a consolidated basis for such period and (iv) the first date on
which the consolidated total assets of Global exceed ten percent (10%) of the
total assets (adjusted to eliminate intercompany transactions) of the Company
and its Subsidiaries on a consolidated basis.

The above consent shall not modify or affect the Borrowers’ obligations to
comply fully with the terms of Section 6.13 of the Credit Agreement or any other
duty, term, condition or covenant contained in the Credit Agreement or any other
Loan Document in the future. The consent is limited solely to the specific
consent identified above and nothing contained in this Agreement shall be deemed
to constitute a waiver of any other rights or remedies the Administrative Agent
or any Lender may have under the Credit Agreement or any other Loan Document or
under applicable law.

ARTICLE III.

AMENDMENTS TO CREDIT AGREEMENT

SECTION 3.1. Section 1.01.

SECTION 3.1.1. The definition of “Alternative Currency” in Section 1.01 of the
Existing Credit Agreement is hereby amended and restated as follows:

“Alternative Currency” means (a) with respect to any Gentherm Germany Term Loan,
Euro, (b) with respect to any Revolving Credit Loan, Canadian Dollars and
(c) with respect to any Letter of Credit, each of Canadian Dollars, Euro,
Sterling or Yen.

SECTION 3.1.2. Subsection (a) of the definition of “Eurocurrency Rate” in
Section 1.01 of the Existing Credit Agreement is hereby amended and restated as
follows:

(a) for any Interest Period with respect to a Eurocurrency Rate Loan, (i) in the
case of a Eurocurrency Rate Loan denominated in Dollars, the rate per annum
equal to the British Bankers Association LIBOR Rate or the successor thereto if
the British Bankers Association is no longer making a LIBOR rate available (“BBA
LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period. If such rate is not available at such time
for any reason, then the “Eurocurrency Rate” for such Interest Period shall be
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch (or other Bank of America branch or Affiliate) to major banks in the
London or other offshore interbank market for such currency at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and (ii) in the case of Eurocurrency Rate
Loan denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”), or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
(in such case, the “CDOR Rate”) at or about 10:00 a.m. (Toronto, Ontario time)
on the Rate Determination Date with a term equivalent to such Interest Period;
and

2

--------------------------------------------------------------------------------

 

SECTION 3.1.3. The following definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in appropriate alphabetical order to read as follows:

“Bank of Nova Scotia/Global Credit Agreement” means that certain Second Amended
and Restated Credit Agreement dated as of December 30, 2013, by and between
Global and The Bank of Nova Scotia, as amended or otherwise modified.

“Global” means Global Thermoelectric Inc., a corporation organized under the
laws of the Province of Alberta.

“Global Letters of Guarantee” means those certain one or more letters of
guarantee issued by The Bank of Nova Scotia under the Bank of Nova Scotia/Global
Credit Agreement in support of certain of Global’s performance obligations, in
an aggregate amount not to exceed $2,500,000 at any one time.

“Global Acquisition” means the acquisition on April 1, 2014 by the Company of
one hundred percent (100%) of the Equity Interests of Global for aggregate
consideration not to exceed $40,000,000 pursuant to the terms the Global
Acquisition Agreement.

“Global Acquisition Agreement” means that certain Share Purchase Agreement dated
as of April 1, 2014, by and among Global, Rockwood Equity Partners, LLC, the
Shareholders and Warrantholders of Global listed on the signature pages thereto,
1804376 Alberta Ltd. and the Company.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

 

 

3

--------------------------------------------------------------------------------

 

SECTION 3.2. Section 2.01. Section 2.01(c) of the Existing Credit Agreement is
hereby amended by amending and restating the last sentence thereof as follows:

“Revolving Credit Loans may be borrowed in Dollars or the Alternative Currency.”

SECTION 3.3. Section 7.01. Section 7.01 of the Existing Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (i) thereof,
(b) deleting the “.” and inserting “and” at the end of clause (j) thereof and
(c) inserting a new clause (k) as follows:

“(k) so long as the L/C Issuer has not issued a backstop Letter of Credit in
favor of The Bank of Nova Scotia in connection with the Global Letters of
Guarantee, Liens of The Bank of Nova Scotia on cash collateral posted by Global,
in an amount not to exceed $2,500,000, to support its obligations to The Bank of
Nova Scotia under the Global Letters of Guarantee.”

SECTION 3.3. Section 7.02. Section 7.02 of the Existing Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (f) thereof,
(b) deleting the “.” and inserting “and” at the end of clause (g) thereof and
(c) inserting a new clause (h) as follows:

“(h) the Global Acquisition.”

SECTION 3.4 Section 7.03. Section 7.03 of the Existing Credit Agreement is
hereby amended by (a) deleting the “and” at the end of clause (g) thereof,
(b) deleting the “.” and inserting “and” at the end of clause (h) thereof and
(c) inserting a new clause (i) as follows:

“(i) the Global Letters of Guarantee.”

ARTICLE IV.

CONDITION TO EFFECTIVENESS

SECTION 4.1. Counterparts. This Agreement shall become effective on and as of
the date first written above upon (a) receipt by the Administrative Agent of
counterparts of this Agreement duly executed by each of the Borrowers, the
Lenders and Bank of America, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer and (b) receipt by Moore & Van Allen PLLC, as counsel to the
Administrative Agent of its fees and expenses in connection with this Agreement.

ARTICLE V.

MISCELLANEOUS

SECTION 5.1. Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Agreement.

SECTION 5.2. Loan Document Pursuant to Credit Agreement. This Agreement is a
Loan Document executed pursuant to the Credit Agreement and shall (unless
otherwise expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement,
including Article X thereof.

SECTION 5.3. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

 

 

4

--------------------------------------------------------------------------------

 

SECTION 5.4. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

SECTION 5.5. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING FOR SUCH
PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK.

SECTION 5.6. Full Force and Effect; Limited Consent. Except as expressly amended
hereby, all of the representations, warranties, terms, covenants, conditions and
other provisions of the Credit Agreement and the other Loan Documents shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms. The consent and amendments set
forth herein shall be limited precisely as provided for herein to the provisions
expressly waived or amended herein and shall not be deemed to be an amendment to
or modification of any other term or provision of the Credit Agreement or any
other Loan Document or of any transaction or further or future action on the
part of any Loan Party which would require the consent of the Lenders under the
Credit Agreement or any of the Loan Documents.

SECTION 5.7. Representations and Warranties. In order to induce the Lenders to
execute and deliver this Agreement, the Borrowers hereby represent and warrant
to the Lenders that both before and after giving effect to this Agreement,
(a) no event has occurred and is continuing which constitutes a Default or an
Event of Default and (b) the representations and warranties of the (i) the
Borrowers contained in Article V of the Credit Agreement and (ii) each Loan
Party contained in each other Loan Document or in any document furnished at any
time under or in connection with any Loan Document are true and correct on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall be true and
correct as of such earlier date, and except that the representations and
warranties contained in Section 5.05(a) and (b) of the Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to,
respectively, Section 6.01(a) and (b).

 

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first above written.

 

GENTHERM INCORPORATED

 

 

 

By:

 

/s/ Barry G. Steele

Name:

 

Barry G. Steele

Title:

 

CFO, Vice-President Finance and Treasurer

 

 

 

GENTHERM EUROPE GMBH

 

 

 

By:

 

/s/ Barry G. Steele

Name:

 

Barry G. Steele

Title:

 

Managing Director

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as

Administrative Agent

 

 

 

By:

 

/s/ Laura Call

Name:

 

Laura Call

Title:

 

Assistant Vice President

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

 

 

 

By:

 

/s/ Gregory J. Bosio

Name:

 

Gregory J. Bosio

Title:

 

Vice President

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

as a Lender

 

 

 

By:

 

/s/ Joseph Bomberski

Name:

 

Joseph Bomberski

Title:

 

Vice president

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

COMERICA BANK,

as a Lender

 

 

 

By:

 

/s/ Nicole Swigert

Name:

 

Nicole Swigert

Title:

 

Vice President

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

THE HUNTINGTON NATIONAL BANK,

as a Lender

 

 

 

By:

 

/s/ Steven J. McCormack

Name:

 

Steven J. McCormack

Title:

 

Sr. Vice President

 

 

 



Seventh Amendment and Consent

--------------------------------------------------------------------------------

 

KEYBANK NATIONAL ASSOCIATION,

as a Lender

 

 

 

By:

 

/s/ Jason W. Bierlein

Name:

 

Jason W. Bierlein

Title:

 

SVP

 

Seventh Amendment and Consent